The arguments and amendments submitted 12/11/2020 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
The following claims are objected to because of these informalities:  
In claim 11, “of printing material” should read “of a printing material”.
In claim 15, “the said one or more electronic materials” should read “said one or more electronic materials”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boulos (US PG Pub 2008/0145553) in view of Gandhiraman (Gandhiraman, R.P, et. al., “Plasma Jet Printing of Electronic Materials on Flexible and Nonconformal Objects”, ACS Appl. Mater. Interfaces 2014, 6, pp. 20860-20867) and Miller (US PGPub 2016/0325487).
Regarding claim 3, Boulos teaches an apparatus for plasma printing (Fig. 3b and accompanying text), comprising a plasma printer jet (50 with the printing process described as coating layer formation in para. 0076) comprising:
	a first dielectric tube (outer quartz tube 52 in Fig. 3b and para. 0093) with first two electrodes (ground electrodes 54 in Fig. 3b and para. 0093) attached to an outer surface of said first dielectric tube (as shown in Fig. 3b) and configured to generate atmospheric plasma within said first dielectric tube (para. 0080); 
	a print head nozzle connected to a first end of said first dielectric tube and proximal to said two first electrodes (tapered nozzle below electrodes 54 and near label 58); 
	a gas inlet (openings 60 may be gas inlets to the dielectric tube per the last sentence in para. 0093) connected to a second end of said dielectric tube and distal to said two electrodes (see Fig. 3b);
	a deposit inlet (indicated by arrows from powder feeder to plasma gas line in Figs. 1c, 1d and discussed in paras. 0089-0090 and 0097) connected to said gas inlet (as shown where arrows intersect in Figs. 1c, 1d)
	wherein said print head nozzle comprises one orifice (as shown in Fig. 3b).
	Boulos is silent regarding the diameter of the orifice of the print head nozzle.
	However, Gandhiraman teaches a plasma printer jet wherein the diameter of the orifice of the print head nozzle is 30 or 150/190 microns (Fig. 6a caption and 1st full para. on pg. 20865), thus falling within and anticipating the claimed range.  Gandhiraman teaches that nozzle diameter is one parameter used to control printing resolution (last sentence in 1st full para. on pg. 20865) and that the use of nozzles in this range provides print features having widths of 120-240 microns. 
	The courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, that involves In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Thus in view of Gandhiraman’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to select one of Gandhiraman’s orifice diameters when optimizing the method of Boulos for printing features with widths of the order of 120-240 microns. 
Boulos and Gandhiraman do not teach the claimed post treatment jet.
However, Miller, directed to methods and apparatus for increasing interlayer adhesion within printed articles, teaches a post treatment jet (microplasma source of Fig. 4 and para. 0040, positioned in a trailing configuration for treatment of the previously deposited layer per para. 004533) comprising:
	a second dielectric tube (406 including perforation 410) with second two electrodes (404 and 408) configured to generate atmospheric plasma within said second dielectric tube (para. 0033); 
	a post treatment head nozzle connected to one end of said second dielectric tube and proximal to said second two electrodes (lower outlet of 410 is a head nozzle; or alternately, it would have been obvious to one of ordinary skill in the art to combine one of the cone-shaped micronozzles as shown in Fig. 1 and 6a of Gandhiraman with Miller’s post treatment jet to predictably focus the plasma treatment spot to a smaller diameter if desired); 
	a gas inlet connected to one end of said second dielectric tube and distal to the said second two electrodes (upper end of 410 is a gas inlet; see also discussion of gas supply in para. 0040 of Miller which could obviously be configured to be distal to the two electrodes as shown in Fig. 3b of Boulos).
	Miller teaches that reactive species from the post treatment jet increase interlayer adhesion between the deposited layer extruded ahead of the post treatment jet and a next layer to be deposited (last sentence in para. 0040).  
	The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, the courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) 
Regarding claim 6, Miller teaches the post treatment head nozzle comprises one (lower end of 410).
Regarding claim 7, Miller teaches the diameter of each of the orifices of the post treatment head nozzle is about 1000 microns (para. 0080), thus falling within and anticipating the claimed range.   
Regarding claim 8, Boulos teaches the said first two electrodes of said first dielectric tube of said plasma printer jet are connected to a high voltage power supply (the ground electrodes 54 are implicitly connected to ground of a high voltage supply used to apply a voltage difference of 5 to 15 kV to electrode 56 per para. 0093; see also paras. 0103-0104 and Table 1) and are configured to generate an electromagnetic field within said dielectric tube of said plasma printer jet (the electrical discharge within the dielectric tube as described in paras. 0800 and 0093 requires an EM field).
Regarding claim 9, Miller teaches the electrodes of said dielectric tube of said post treatment jet are connected to a potential difference (high voltage power supply of para. 0033) and are configured to generate an electromagnetic field within said dielectric tube of said post treatment jet (para. 0040).
Regarding claim 10, Boulos teaches the print head nozzle comprises quartz or ceramic (these materials for the entire dielectric tube including the nozzle region are described in para. 0080).
Regarding claim 11, Boulos does not teach the apparatus of Fig. 1 further comprises a three-dimensional (3D) printer in addition to the plasma printer jet.
However, Gandhiraman teaches that the plasma printer jet of Fig. 1 can be used to print conductive materials onto a 3D-printed object made of ABS plastic (1st para. on pg. 20864).  Gandhiraman further teaches that the plasma printer jet technology “Once automated, this technology could be used as a single tool to print and pattern several combinations of materials that are essential for electronic device fabrication. It is possible to have multiple jets, as we have already developed this (details not given here). The ease with which plasma printing could be built and its use in the 3D printing stop the polymer definition at certain points, put in a patterned conductive layer, resume deposition, add more wires, and so on” (per the second to last para. on pg. 20864, italics added by Examiner).  The capabilities described above are the same capabilities needed to configure a 3D printer for layer-by-layer deposition of a print material to create a 3D object.  
Furthermore, Miller teaches that a conventional three-dimensional (3D) printer configured for layer-by-layer deposition of printing material to create a 3D object (extruder of Fig. 1) can be combined with a post jet for improved interlayer adhesion (last sentence in para. 0040).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of the teachings of Gandhiraman and Miller and/or KSR rationale A, it would have been obvious to one of ordinary skill in the printing arts to modify the apparatus of Boulous to further comprise a three-dimensional (3D) printer configured for layer-by-layer deposition of printing material to predictably obtain expansion of printing capability to form 3D objects including combinations of materials, such as metals and plastics, and thereby having increased functionality compared with 3D objects formed from a single material.
Regarding claim 12, Miller teaches that combinations of metallic and plastic materials are suitable for construction of various printer components (eg. para. 0076), and therefore it would have been obvious to use these conventional construction materials for the 3D printer for the reasons given in the rejection of claim 11 above.
Regarding claim 13, Boulos teaches the printing material may comprise metal, plastic, or ceramic (para. 0076 where nitrides and carbides are types of ceramic).  
Regarding claim 14, Boulos teaches deposit inlet of said plasma printer jet is a source of one or more electronic materials (materials of para. 0076 are various types of electronic materials) to be printed by said plasma printer jet (see Figs. 1c, 1d and paras. 0089-0090 and 0097).
Regarding claim 15, Boulos does not explicitly teach this feature. 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Similarly, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 16, Boulos teaches said one or more electronic materials comprise conducting material particles (metallic particles of para. 0033), dielectric material particles (nitride particles of para. 0033), electronic conducting material particles (metallic particles of para. 0033), thermally conducting material particles (metallic particles of para. 0033), insulating material particles (nitride particles of para. 0033).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boulos in view of Gandhiraman and Miller, as applied to claim 3 above, further in view of Silverbrook (US PGPub 2002/0104824).
Regarding claim 4, Boulous, Gandhiraman, and Miller do not explicitly teach this feature.
However, Silverbrook, drawn to methods of making printer nozzles, teaches that print head nozzles can be made of silicon and formed by MEMS techniques (abstract).
Silverbrook teaches that silicon is well-suited for accurate formation of nozzles and nozzle arrays having micron-range dimensions via MEMS micro-machining (para. 0060).  
In view of Silverbrook’s teachings, it would have been obvious to one of ordinary skill in the printing arts to form the print head nozzles for the apparatus of Boulos as modified by Gandhiraman and Miller to predictably produce well-defined nozzle(s) with accurate shapes and micron-range dimensions.
Regarding claim 5, Bolous and Gandhiraman do not explicitly teach this feature.
However, Miller teaches that the plasma source for the post treatment jet may be made of silicon (claim 17).
Furthermore, Silverbrook teaches that silicon is well-suited for accurate formation of nozzles and nozzle arrays having micron-range dimensions via MEMS micro-machining (para. 0060).  
.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered and are discussed below. 
Regarding claim 3, Applicant presents an argument that Gandhiraman does not teach a first dielectric tube configured to generate an atmospheric plasma within the tube and having first two electrodes attached to an outer surface of said first dielectric tube. This argument is persuasive for the reasons cited by the Applicant on pp. 6-7 of the Remarks filed 12/11/2020.
However, in response to new feature added to claim 3, a new grounds of rejection over Boulos in view of Gandhiraman and Miller necessitated by applicant’s amendment to the claim is presented above 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745